David Newbern, Justice, dissenting. Mr. Ivy’s petition for mandamus, injunction, and declaratory relief was filed with this Court yesterday, September 22, 1994. Late yesterday afternoon a response was filed. This morning, September 23, 1994, we heard oral arguments on the issues presented in those pleadings. The issues are significant. This afternoon this Court issued its decision. The definiteness and quality of the opinions issued may belie my position, but I cannot believe we have acted so rapidly. The pleadings deserved to be given very serious consideration. Sometimes we have the good judgment not to agree to hear matters in which the parties seek an expeditious result which requires us to go too fast. See, e.g., Westark Christian Action Council v. Stodola, 311 Ark. 449, 843 S.W.2d 318 (1993). While I express no opinion on the merits of the petition or response, I must respectfully dissent from the action of the Court which I regard as precipitous.